Title: To James Madison from James Simpson, 3 June 1808
From: Simpson, James
To: Madison, James



No. 140.
Sir
Tangier 3d. June 1808

I beg to accompany this with duplicates of Nos. 138 & 139.  In the latter I ventured to intimate that His Majesty had to appearance listened perhaps too readily to reports on the destination of the French Armies in Spain.  I may now add such has since been verified, for considerable detachments of Troops have been put in motion all over the Empire.  Had not the recent events in Spain shewn evidently the object of the mentioned Army in that Country, this Northern point of Africa, would at this day have been crowded with encampments.  At the late Festival of Milood about fifteen thousand Men were collected in and near to Tangier.  They soon moved off towards Tetuan and Ceuta, from thence they have since been returned to their respective homes.  The Quotas of the more distant districts, have since arrived in succession and after certain ceremonies, have been excused further attendance by our Bashaw.  In this state of commotion an Aid de Camp of the Grand Duke of Berg has arrived from Madrid, with orders to confer with Mulley Soliman and has received His Majesty’s permission to proceed to Court, accompanied by the French Consul.
So soon as I know the object and result, I shall have the honour of informing you.
This Government and people are no ways disposed to favour the French, nor will they so long as their concerns in the hithermost Provinces of Spain continue in the state they at present are.
The Emperours four Frigates have all been provided with the usual Passports for their Summer Cruize, two have however gone to Gibraltar to obtain supplies of Stores and some repairs, previous thereto.  I have the honour to enclose with this, three dispatches for you, sent me for that purpose.  I beg to repeat the assurance of being Sir Your Most Obedient and Most Humble Servant

James Simpson

